722 S.E.2d 607 (2012)
Stephen C. NICHOLSON, Individually and as Administrator of the Estate of Geraldine Anne Nicholson
v.
Arleen Kaye THOM, M.D.
No. 378P11.
Supreme Court of North Carolina.
March 8, 2012.
William P. Daniell, Raleigh, for Thorn, Arleen Kaye (M.D.).
James W. Musselwhite, Lumberton, for Nicholson, Stephen C, et al.
Clifford Britt, Winston-Salem, for Nicholson, Stephen C, et al.

ORDER
Upon consideration of the petition filed by Defendant on the 1st of September 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."